Opinions of the United
1998 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-1-1998

Balasubramanrim v. INS
Precedential or Non-Precedential:

Docket 97-3424




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1998

Recommended Citation
"Balasubramanrim v. INS" (1998). 1998 Decisions. Paper 98.
http://digitalcommons.law.villanova.edu/thirdcircuit_1998/98


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1998 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed May 1, 1998

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 97-3424

ARAVINTHAN BALASUBRAMANRIM,
       Petitioner

v.

IMMIGRATION AND NATURALIZATION SERVICE,
       Respondent

On Petition for Review of an Order of the
Board of Immigration Appeals
(Board No. A73 489 747)

Argued March 10, 1998

Before: GREENBERG, SCIRICA and ALDISERT,
Circuit Judges

(Filed: May 1, 1998)

       VISUVANATHAN RUDRAKUMARAN,
       ESQUIRE (ARGUED)
       875 Avenue of the Americas,
        Suite 500
       New York, New York 10001

        Attorney for Petitioner
       PAULINE TERRELONGE, ESQUIRE
        (ARGUED)
       DAVID V. BERNAL, ESQUIRE
       SUSIE CHO, ESQUIRE
       CHRISTOPHER C. FULLER,
        ESQUIRE
       MICHAEL P. LINDEMANN, ESQUIRE
       MADELINE HENLEY, ESQUIRE
       United States Department of Justice
       Office of Immigration Litigation
       Civil Division
       P.O. Box 878, Ben Franklin Station
       Washington, D.C. 20044

        Attorneys of Respondent

OPINION OF THE COURT

SCIRICA, Circuit Judge.

Aravinthan Balasubramanrim petitions for review of an
order of the Board of Immigration Appeals denying his
application for asylum and withholding of deportation.
The Board, with one member dissenting, found
Balasubramanrim's testimony before the immigration judge
was not credible because it was inconsistent with
information he gave to Immigration and Naturalization
Service officials at the airport upon entry into the United
States. Because this credibility finding was not supported
by substantial evidence, we will grant the petition.

I.

Balasubramanrim, a Sri Lankan citizen of Tamil
ethnicity, was born on February 19, 1969, in a province in
the northern part of Sri Lanka. In support of his asylum
and withholding of deportation application, he submitted
substantial documentary evidence concerning recent
political and social developments in Sri Lanka. This
documentary evidence supports his claim that some Tamils
in Sri Lanka are subject to mistreatment at the hands of
both government and anti-government forces.

                                  2
Since 1987, civil unrest has disrupted life in Sri Lanka.
The conflict stems primarily from tensions between the
minority Tamils and the majority Sinhalese.1 In an effort to
establish an independent Tamil state in the north, the
Liberation Tigers of Tamil Eelam have been in armed
conflict with the government and Indian peacekeeping
forces since 1987.2 Although the Liberation Tigers have
succeeded in controlling much of the Northern Province
and parts of the Eastern Province, not all Tamils support
them. In fact, the Eelam People's Democratic Party, the
People's Liberation Organization of Tamil Eelam and the
Tamil Eelam Liberation Organization all cooperate with the
government security forces.

Since the conflict erupted, both government forces and
Liberation Tiger rebels have committed human rights
violations. According to a 1995 report of the State
Department's Bureau of Human Rights and Humanitarian
Affairs, both sides mistreat prisoners and arrest suspected
opponents on an arbitrary basis. Young male Tamils like
Balasubramanrim are most often the target of this abuse.
According to the State Department, most Sri Lankan
asylum claimants in the United States are Tamil males
between the ages of 20 and 36, and they generally allege
mistreatment at the hands of the Sri Lankan authorities
and the Liberation Tigers.

In his application for asylum, Balasubramanrim claims
he was a victim of these abuses and that if he returns to
Sri Lanka he will again be persecuted. Balasubramanrim
claims to have been arrested, detained, and tortured on
several occasions by the armed forces of the Sri Lankan
government, the Indian peacekeeping forces, and the
Liberation Tigers. Specifically, in his application,
_________________________________________________________________

1. About 18% of Sri Lanka's population is Tamil while 74% is Sinhalese.
The Tamils are predominantly Hindu while the Sinhalese are
predominantly Buddhist.

2. In July 1987, the Government of Sri Lanka entered an agreement with
the Government of India under which India stationed forces in Sri Lanka
through March, 1990. Although initially the Indian forces were able to
maintain a low level of violence, fighting broke out between the Indians
and the Liberation Tigers in 1988 and 1989.

                               3
Balasubramanrim described the following events: (1) In
March 1988, he was arrested by the Indian peacekeeping
forces and taken to a camp where he was accused of being
a "Tiger" and beaten; (2) in November 1989, he was again
arrested (the administrative record is unclear on who
arrested him) because he refused to join the ranks of one
of the political fighting forces, was tortured for an entire
day, and remained in custody for five days; (3) in March
1990, the Tigers arrested him for 10 days and accused him
of being an informant for the Indian Peacekeeping Forces,
a charge which he claims was untrue; (4) in 1991, his
brother disappeared after being arrested by the Sri Lankan
army; (5) in 1993, his father was killed by Sri Lankan air
bombs; (6) in October 1993, he fled northern Sri Lanka but
was arrested for failing to register in the new area; (7) also
in October 1993, after accusing Balasubramanrim of being
a Tiger, the Sri Lankan army arrested, detained, and
tortured him for one year and ten days; eventually, his wife
bribed the army for his release; (8) in late 1994, Sri Lankan
armed forces arrested him at the airport as he was trying
to leave the country with his family, and he was detained
and tortured for four months and ten days.3

Shortly thereafter, Balasubramanrim left Sri Lanka by
using a false Canadian passport. He went to Singapore,
then Malaysia, then London, and finally to the United
States. Balasubramanrim arrived at John F. Kennedy
Airport on April 6, 1995. Upon arrival, INS officers
interviewed him in English without a translator. The only
record we have of this interview is a document consisting of
25 hand-printed questions and answers. We do not know
how the interview was conducted or how the document was
prepared. The transcript reads in part:

       (3)   Q. When and where were you born?
             A. 2/19/69 Jaffna, Sri Lanka.

       (7)  Q. Why are you coming to the U.S. today?
            A. today I am going to Toronto
_________________________________________________________________

3. Balasubramanrim's wife and child successfully fled to Canada where
they were given refugee status.

                                4
       (13) Q. What was your occupation in Sri Lanka?
            A. I owned a grocery market.

       (14) Q. So if you owned a grocery market why are you
            going to Toronto?
            A. I go for two months to visit my family and I go
            back to Sri Lanka. No I stay in Toronto.

       (15) Q. Why will you stay in Toronto and not go back
            to Sri Lanka?
            A. I go to jail if I go back to Sri Lanka - I have
            problems with LTT - Liberation Tigers of Tamil
            and Sri Lanka government an police and military
            because I have business problems and my
            brother plots against the government.

       (17) Q. What would happen if you returned to Sr i
            Lanka?
            A. The will kill me.

       (18) Q. How did you get to the U.S. from Sri La nka?
            A. I left Sri Lanka one month ago - first I went    to
            Singapore for 15 days then to Malaysia for 14
            days - then to London for 1 day - then to here.

       (22) Q. Have you or anyone in your family ever been
            arrested?
            A. my brother, military and police arrested him -
            for being with a group of people - I have never
            been arrested.

       (25) Q. Is anything else you want to add to thi s
            statement?
            A. I was arrested also, by LTT [Liberation Tige rs
            of Tamil Ealan], they kept me for 10 (Ten) days.
            After I gave them money they let me go -$12,000
            Sri Lanka Rubies.

(errors reproduced). Balasubramanrim signed the transcript
on each page and also signed under a declaration which
the INS officials had written: "I have had the foregoing
statement read to me in English and have understood and
answered all the questions voluntarily, and I swear my
statement is the truth." Id. at 193.

Subsequently, Balasubramanrim appeared before the

                                5
immigration judge. Consistent with his application for
asylum and withholding of deportation, Balasubramanrim
testified about numerous instances of mistreatment at the
hands of the Sri Lankan government and the Liberation
Tigers. But on August 29, 1995, the immigration judge
found Balasubramanrim excludable,4 denied his application
for asylum and withholding of deportation, and ordered him
deported to Sri Lanka. The immigration judge concluded
that Balasubramanrim had not told the truth about his
prior arrests and his fears about returning to Sri Lanka.5
The immigration judge also expressed doubts about
Balasubramanrim's credibility because he did not look at
_________________________________________________________________

4. The Immigration Judge found Balasubramanrim excludable because
he had no valid immigration visa, 8 U.S.C. SS 1182(a)(7)(A)(i)(I) (1994);
was a nonimmigrant without a valid passport, 8 U.S.C.
S 1182(a)(7)(B)(i)(I); and had no valid nonimmigrant visa or border
crossing card, 8 U.S.C. S 1182(a)(7)(B)(i)(II). Balasubramanrim does not
appeal these findings.

5. In questioning Balasubramanrim, the immigration judge said:

        Q: Sir, reading your affidavit, your affidavit question was have
you
       or any of your family been arrested. You state my brother was
       arrested for being with a, can't read the word, but the -- what I'm
       getting at, the next sentence. I have never been arrested. You told
       the Immigration officers at the airport that you were never
arrested?

        A: I told them that I have a brother who is in (indiscernible)
       arrested. He was arrested by the Army, police and PLAT.

        Q: Did you tell -- hello, did you tell the Immigration officers at
the
       airport that you were never arrested, yes or no? Yes or no, sir?
Yes
       or no?

        A: No.

        Q: So they just made this up?

        A: I told them I was not arrested in (indiscernible).

        Q: Did you tell the Immigration officers that you can't go back to
       Sri Lanka because you have business problems, and because of
       your brother's plots against the government, yes or no? Yes or no
       sir?

        A: If I have said anything, that means I did not understand.
6
him while testifying and instead stared straight ahead "as
though in a trance." Balasubramanrim appealed. 6

The Board conducted an independent review of
Balasubramanrim's credibility and upheld the judgment of
the immigration judge. The Board did not put any stock in
the immigration judge's reliance on Balasubramanrim's
failure to make eye contact7 but nevertheless found him not
credible and on July 10, 1997 dismissed his appeal. The
Board was particularly troubled by what it saw as
inconsistencies between Balasubramanrim's testimony at
the hearing and his airport statement. As noted, one board
member dissented.

II.

The Board had jurisdiction under 8 C.F.R. SS 3.1(b),
3.1(c) and 236.7 (1997). We have jurisdiction under 8
U.S.C. S 1105a, as amended by the transitional changes in
judicial review set forth in S 309(c) of the Illegal Immigration
Reform and Immigrant Responsibility Act (IIRIRA) of 1996,
Pub. L. No. 104-208, 110 Stat. 3009. On August 6, 1997,
Balasubramanrim filed a timely petition for review as
required by S 309(c).

Whether an asylum applicant has demonstrated a well-
founded fear of persecution is a factual determination
reviewed under the substantial evidence standard. Chang v.
INS, 119 F.3d 1055, 1060 (3d Cir. 1997). We will uphold
the agency's findings of fact to the extent they are
"supported by reasonable, substantial, and probative
evidence on the record considered as a whole." INS v. Elias-
Zacarias, 502 U.S. 478, 481 (1992) (citing 8 U.S.C.
_________________________________________________________________

6. While the appeal to the Board was pending, the INS agreed to parole
Balasubramanrim to Canada, where his family resides, and
Balasubramanrim withdrew his appeal. Later, according to
Balasubramanrim, the INS changed its policy and would not parole him
to Canada. Subsequently, the Board allowed him to reinstate his appeal.

7. Specifically, the Board stated: "the Immigration Judge's perception of
the applicant's `body language' at the hearing is not a matter on which
we place any significant weight, as such behavior is amenable to varying
explanations."

                                7
S 1105a(a)(4)). Likewise, adverse credibility determinations
are reviewed for substantial evidence. Hartooni v. INS, 21
F.3d 336, 340 (9th Cir. 1994); Cordero-Trejo v. INS, 40 F.3d
482, 487 (1st Cir. 1994).

III.

A.

Under the asylum statute, 8 U.S.C. S 1158 (1994), if the
Attorney General determines that an alien is a refugee
within the meaning of 8 U.S.C. S 1101(a)(42)(A) (1994), the
Attorney General has the discretion of granting the alien
asylum. A refugee is defined as:

       any person who is outside any country of such
       person's nationality ... and who is unable or unwilling
       to return to, and is unable or unwilling to avail himself
       or herself of the protection of, that country because of
       persecution or a well-founded fear of persecution on
       account of race, religion, nationality, membership in a
       particular social group, or political opinion.

8 U.S.C. S 1101(a)(42)(A).8 Thus, Balasubramanrim has the
burden to show that he qualifies as a refugee because he
was persecuted in the past or has a "well-founded fear" of
future persecution on the ground of, inter alia, political
opinion, which is the basis of his appeal.

B.

Where the immigration judge makes a credibility
determination, the Board can independently assess that
_________________________________________________________________

8. In addition, Balasubramanrim applied for withholding of deportation.
Section 243(h) of the Immigration and Nationality Act, 8 U.S.C. S 1253(h)
(1994), requires withholding of deportation of an alien "if the Attorney
General determines that such alien's life or freedom would be threatened
in such country on account of race, religion, nationality, membership in
a particular social group, or political opinion." Eligibility for
withholding
of deportation under section 243(h) of the INA involves a stricter
standard ("clear probability") than eligibility for asylum. See INS v.
Cardoza-Fonseca, 480 U.S. 421, 430-31 (1987).

                                8
determination and make de novo findings on credibility.
See Damaize-Job v. INS, 787 F.2d 1332, 1338 (9th Cir.
1986) ("The Board has the power to review the record de
novo and make its own findings of fact, including credibility
determinations."). In this case, the Board conducted such
an assessment and found Balasubramanrim not credible.
As noted, we review the Board's adverse credibility
determination for substantial evidence. Hartooni, 21 F.3d at
340. "The Board's findings ... must ... be set aside when the
record before a Court of Appeals clearly precludes the
Board's decision from being justified by a fair estimate of
the worth of the testimony of witnesses or its informed
judgment on matters within its special competence or
both." Universal Camera Corp. v. NLRB, 340 U.S. 474, 490
(1951). Though we defer to reasonable inferences drawn by
the Board from conflicting evidence, "deference is not due
where findings and conclusions are based on inferences or
presumptions that are not reasonably grounded in the
record, viewed as a whole." Cordero-Trejo, 40 F.3d at 487
(citations omitted).

The Board should give specific reasons for its
determination that a witness is not credible. Mosa v.
Rogers, 89 F.3d 601, 604 (9th Cir. 1996). We must
"evaluate those reasons to determine whether they are valid
grounds upon which to base a finding that the applicant is
not credible." Id. (citations omitted). The reasons must bear
a legitimate nexus to the finding. Id. (citations omitted).

In concluding that Balasubramanrim was not credible,
the Board focused on perceived inconsistencies between
information Balasubramanrim gave to INS officers at the
airport and his testimony before the immigration judge.
Although there are some inconsistencies, we do not believe
that the airport statement in this case provides a valid
ground upon which the Board could base its finding that
Balasubramanrim was not credible.

The INS officers interrogated Balasubramanrim at the
airport. As noted, the only record we have of this interview
is a document consisting of 25 hand-printed questions and
answers.

The document includes the following:

                                9
       (22) Q: Have you or anyone in your family been
            arrested?
            A: My brother, military and police arrested him--
            for being with a group of people--I have never
            been arrested.

            *   *   *

       (25) Q: Is there anything else you want to add to this
            statement?
            A: I was arrested also, by LTT, they kept me for
            10 (ten) days. After I gave them money they let
            me go--$12,000 Sri Lanka Rubies.

After comparing this statement to the testimony
Balasubramanrim gave before the immigration judge, the
Board stated: "The applicant's airport statement is not
consistent with his story of serious mistreatment by the Sri
Lankan military over a prolonged period." The Board
questioned why, if Balasubramanrim had actually been
mistreated on multiple occasions, he did not relate all these
incidents to the INS officers at the airport.

Yet an examination of the record reveals that
Balasubramanrim's airport interview may not represent an
accurate account of the persecution he suffered in Sri
Lanka. If this is so, then, under the fact of this case, the
Board placed undue reliance on the airport interview.

The following factors are relevant. First, the hand written
record of the airport interview in this case may not be
reliable. We do not know how the interview was conducted
or how the document was prepared. We do not know
whether the questions and answers were recorded
verbatim, summarized, or paraphrased. We cannot tell from
the document the extent to which Balasubramanrim had
difficulty comprehending the questions, whether questions
had to be repeated, or when and how sign language was
used. Nor does the document reveal whether
Balasubramanrim's responses actually correspond to those
recorded or whether the examiner recorded some distilled
or summary version based on his best estimation of the
response.

Second, the airport statement is not an application for
asylum. The questions posed were not designed to elicit the

                               10
details of an asylum claim, and it appears the airport
examiner in this case had no interest in developing the
details of a potential asylum claim. For example, at one
point, the following exchange took place:

       (17) Q. What would happen if you returned to Sri
            Lanka?
            A. The (sic) will kill me.

But remarkably there was no follow up question. The
examiner did not inquire who would kill Balasubramanrim
or why. The next question was: "How did you get to the
U.S. from Sri Lanka?" In addition, the airport statement
itself contains inconsistent responses that the INS examiner
did not clarify. For example, the examiner asked
Balasubramanrim if he had ever been arrested, and,
according to the handwritten document, he said that he
hadn't. Later, in response to another question,
Balasubramanrim told the INS officers: "I was also arrested
by the LTT, they kept me for 10 days, after I gave them
money, they let me go." But this apparent inconsistency
was never explored. Nor was Balasubramanrim's use of the
word "also", which might imply there was more than one
arrest.9

Third, an arriving alien who has suffered abuse during
interrogation sessions by government officials in his home
country may be reluctant to reveal such information during
the first meeting with government officials in this country.
Similarly, when the arriving alien is not proficient in
English and no translator is provided, the airport interview
may not elicit all the events which are central to an asylum
claim.

Our recent case, Marincas v. Lewis, 92 F.3d 195 (3d Cir.
1996), is instructive. In Marincas, we found the asylum
_________________________________________________________________

9. Unfortunately, Balasubramanrim's attempt to explain the lack of
arrest information in the airport statement is marked "indiscernible" in
the asylum hearing transcript. When the immigration judge questioned
Balasubramanrim concerning his statement that he had never been
arrested or detained and that he was in trouble because of his brother's
activities, he responded: "I told them that I was not arrested in
(indiscernible)." We are left guessing as to this critical aspect of the
credibility determination in this case.

                               11
procedure afforded stowaways inadequate because there
was no translator and no mechanism to ensure accurate
recording of their statements to assure a fair review
process. Id. at 204. Balasubramanrim, unlike the
stowaways in Marincas, received a full adversarial hearing
before an immigration judge and had the assistance of an
attorney at that hearing. But in carefully scrutinizing
Balasubramanrim's initial statements at the airport, the
Board treated that interview like an initial application for
asylum. Furthermore, the airport statement procedure here
suffers from some of the same defects as did the stowaway
proceedings invalidated in Marincas. Balasubramanrim did
not have a translator at the airport interview. Nor do we
have any confidence that the interview was accurately
recorded. At least in Marincas the stowaways were informed
that they were being afforded the opportunity to present
their claim for asylum and were questioned specifically as
to their past persecution or well-founded fear of future
persecution. No such notice was provided in this case.

Finally, we are not confident the Board made an accurate
assessment of Balasubramanrim's English skills. In
reaching its credibility determination, the Board relied
heavily on its conclusion that Balasubramanrim knew a
"fair amount of English" at the time of the airport interview.
Yet looking at the record, it is difficult to see the basis for
this conclusion.

Balasubramanrim maintains that he knew very little
English at the time of the airport interview and that this
accounts in large part for his failure to tell the INS officers
about his mistreatment in Sri Lanka. When the
immigration judge asked Balasubramanrim what he said
when questioned at the airport, Balasubramanrim
responded, "I don't understand what they ask me." When
asked whether he understood the airport statement that he
signed and whether an oath was administered before he
signed it, Balasubramanrim replied: "I don't understand
English, so I don't know." Finally, when the immigration
judge asked him about the airport statement,
Balasubramanrim replied: "I don't understand that much of
English. So what I do understand, I said yes. Whatever I
didn't understand, I said no. But most of the time it was

                               12
like sign language. So they were asking me in sign, so I was
signing back."

The Board dismissed this argument, noting that
Balasubramanrim was able to convey a great deal of
accurate information. The Board concluded:

       [A]s the applicant was able to communicate
       [information about dates and places he had been]
       accurately, and was able to communicate his brother's
       detention by the LIBERATION TIGERS of 10 days, we
       do not find that the immigration judge erred in
       concluding that the applicant should also have been
       able to communicate his other, more significant,
       detentions he claimed at the hearing; i.e. his detention
       for 1 year and 10 days, and another 4 months by the
       Sri Lankan Armed Forces.

The Board also found that at his hearing,
Balasubramanrim on several occasions answered questions
posed to him in English without waiting for the translation.
Balasubramanrim maintains that during his four months of
detention he was able to improve his English language
skills through conversation with English-speaking
cellmates.

The Board made this finding without any support in the
record that Balasubramanrim knew English prior to his
arrival in the United States. We agree with the dissenting
board member who criticized "the majority's linguistic
analysis" and concluded: "the majority's estimation of the
applicant's proficiency in English is based on their
observation that the applicant responded in English to
some questions at the immigration hearing. An examination
of the transcript reveals that such occasions were so few, so
incidental, and involved such elemental English that they
provide an insufficient basis for evaluating the applicant's
level of English proficiency."

Moreover, we note that the information Balasubramanrim
indicates was accurately recorded at the airport interview
consists of fairly straightforward questions, involving one
word or short answers that would have been relatively easy
to understand or communicate. For example, he gave his
name, other names he may have used, when and where he

                               13
was born, what country he was a citizen of, etc. As the
dissenting board member noted, "These questions involved
common words and called for fairly direct answers. It is
reasonable that the applicant would know numbers, and
dates, and days and not be able to express more
complicated situations such as the reasons he feared
persecution or his various experiences of torture and
detention."

That there were some inconsistencies between the airport
statement and Balasubramanrim's testimony before the
immigration judge is not sufficient, standing alone, to
support the Board's finding that Balasubramanrim was not
credible. See Aguilera-Cota v. INS, 914 F.2d 1375, 1382
(9th Cir. 1990) (finding that inconsistencies between an
applicant's written asylum application and his testimony at
the asylum hearing are not enough, standing alone, to
serve as a basis for finding a lack of credibility). We find
that the Board's credibility determination was not
reasonable because the airport interview alone in this case
does not serve as a "valid ground[ ] upon which to base a
finding that an asylum applicant is not credible." Id.
(citations omitted).

C.

Balasubramanrim applied for asylum and withholding of
deportation. As noted, under 8 U.S.C. S 1158, if the
Attorney General determines that an alien is a refugee
within the meaning of 8 U.S.C. S 1101(a)(42)(A), then the
Attorney General has the discretion to grant the alien
asylum. A refugee is eligible for asylum if he was
persecuted in the past or has a "well-founded fear" of future
persecution on the ground of, inter alia, political opinion,
which is the basis of the Balasubramanrim's appeal. 10 Id. In
_________________________________________________________________

10. The persecution may be on account of a political opinion the
applicant actually holds or on account of one the foreign government has
imputed to him. Sangha v. INS, 103 F.3d 1482, 1489 (9th Cir. 1997). See
also Cruz-Diaz v. INS, 86 F.3d 330, 332 (4th Cir. 1996) (rejecting
applicant's asylum claim because "the evidence does not compel the
conclusion that Cruz-Diaz will be subjected to persecution or other harm
based on actual or imputed political opinion"); Singh v. Ilchert, 63 F.3d

                               14
addition, 8 U.S.C. S 1253(h) requires withholding of
deportation of an alien "if the Attorney General determines
that such alien's life would be threatened on account of ...
political opinion." Eligibility for withholding of deportation
involves a stricter standard ("clear probability") than
eligibility for asylum. See INS v. Cardoza-Fonseca, 480 U.S.
421, 430-31 (1987). The well-founded fear standard has a
subjective and an objective component. Id. at 430-31. The
alien must show that "he has a subjective fear of
persecution that is supported by objective evidence that
persecution is a reasonable possibility." Chang, 119 F.3d at
1066. When documentary evidence is lacking, as in the
instant case, the applicant's credible, persuasive, and
specific testimony may suffice. Aguilera-Cota v. INS, 914
F.2d 1375, 1378 (9th Cir. 1990).

Because the Board found Balasubramanrim not credible,
it rejected his application for asylum and withholding of
deportation without conducting further analysis of his
claim. "In the absence of substantial evidence supporting a
finding of adverse credibility, the BIA is required explicitly
to consider a petitioner's claims for asylum and withholding
of deportation." Mosa, 89 F.3d at 605 (citations omitted).
We will grant the petition and remand to the Board, with
leave to further remand to the immigration judge, for a
determination of Balasubramanrim's claims for asylum and
withholding of deportation without reliance on the adverse
credibility finding. In reaching this conclusion, we do not
purport to comment on the credibility of the assertions in
Balasubramanrim's petition. We hold only that, because of
ambiguities in the airport statement and the circumstances
under which it was made, that statement does not provide
_________________________________________________________________

1501, 1509 (9th Cir. 1995) (relying on evidence that the applicant was
tortured because he was suspected of being a Sikh separatist);
Ravindran v. INS, 976 F.2d 754, 760 (1st Cir. 1992) (citation omitted)
("An imputed political opinion, whether correctly or incorrectly
attributed, may constitute a reason for political persecution within the
meaning of the Act."); Rajaratnam v. Moyer, 832 F. Supp. 1219, 1223
(N.D. Ill. 1993) (finding eligibility for asylum based on evidence that
applicant was persecuted because the authorities suspected him of being
a member of the Liberation Tigers).

                               15
sufficient evidence to support the adverse credibility
determinations upon which the immigration judge and BIA
denied the petition.

IV.

For the foregoing reasons, we conclude that substantial
evidence did not support the Board's findings. Accordingly,
we will grant the petition and remand for proceedings
consistent with this opinion.

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                               16